DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022, has been entered.
 Response to Arguments
Claims 1-26 are pending. 
Claims 4-22, 24-25 remain withdrawn. 
Claims 1-3, 23, and 26 are under consideration in the current action.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols et al (US 2016/0193098).
With respect to claim 1, Nichols et at discloses A device for treating neck dysfunction in a neck of a patient ([0034], [0045], restorative traction force to the neck), said device comprising: a platform for supporting a head of said patient while said patient is in a supine, prone or side-lying position (Fig 1, Fig 2, head support with platform 200 for supporting the head, the user is capable of lying in supine while using device); a bearing mounted on said platform ([0043], [0064], Fig 4, Fig 7, bearing 220/103 which supports the platform 200, interpreted as a bearing as it supports the platform), said bearing permitting motion of said platform along a line of motion (Fig 4, [0064], [0043], bearing 220/103 permits sliding of the platform 200 along a lateral motion shown in Fig 10).  
With respect to claim 26, Nichols et at discloses The device according to claim 1, further comprising: a frame (Fig 4, frame 4/2); and first and second biasing elements (Fig 4, Fig 7, [0043], [0064], first and second subs chambers of the element 204 as shown in Fig 7 are biasing members; interpreted as biasing elements as they would control and retain the platform 200 in a particular spot but are not immovable when in the desired position depending on the force applied), said biasing elements connecting said platform to said frame (Fig 4, Fig 7, [0043], [0064], biasing elements of actuator 204 would connect the platform 200 to the frame 2/4), said biasing elements providing resistance to motion along said line of motion of said platform (Fig 4, Fig 7, [0043], [0064], biasing elements are piston chambers and thus would resist motion in the lateral motion when not moving).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al in view of Harrell (US 6007568).
With respect to claim 2, Nichols et at discloses The device according to claim 1.
Nichols is silent on wherein said bearing comprises a plurality of wheels mounted on said platform, said wheels rotating about respective axes oriented transversely to said line of motion of said platform.  
Harrell teaches an analogous user platform 3 with lateral movement (col 2 ln 30-45) caused by pneumatic actuators (col 2 ln 45-50) wherein said bearing comprises a plurality of wheels 30 mounted on said platform (col 2 ln 30-45), said wheels rotating about respective axes oriented transversely to said line of motion of said platform (col 2 ln 30-45, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing of Nichols et al with the addition of wheels as taught by Harrell in order to improve and smooth out the sliding of the support on the track (Harrel col 2 ln 30-50).
With respect to claim 3, Nichols et at/Harrell discloses The device according to claim 1. The device according to claim 1, further comprising a track (Nichols, [0065], body 105 of actuator 204 is a track where bearing/carriage 103 moves), said bearing interfacing with said track, said track constraining said line of motion of said platform to linear motion (Nichols, [0065], body 105 is a track where bearing/carriage 103 moves and is constrained to linear motion).  
With respect to claim 23, Nichols et at/Harrell discloses The device according to claim 3, wherein said track comprises a beam (Nichols, [0065], Fig 10, body 105 of actuator 204 is elongated and linear thus a beam).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stone (US 5569166), Whitmyer (US 5306232), and Ruan (US 2010/0144492) cited to show that characteristics of the instant application are well known to those of ordinary skill in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786